FILED
                                                                          August 4, 2016
                                                                   In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 32329-3-111
                     Respondent,               )
                                               )
       v.                                      )
                                               )
JEFFREY VINCENT BUTTERFIELD,                   )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       KORSMO, J. -A jury convicted Jeffrey Butterfield II of unlawfully possessing a

firearm and possession of a stolen firearm. For the first time on appeal, he challenges the

court's imposition of the mandatory $100 DNA collection fee and the possible provision

of a new DNA sample, raising arguments that this court has repeatedly rejected. We

summarily affirm.

       As the facts are unnecessary to resolution of this appeal, we need not repeat them

here. Mr. Butterfield raises three arguments. He contends that imposing the DNA

collection fee violates substantive due process and, also, it violates his right to equal

protection. Finally, he argues the trial court abused its discretion by potentially requiring

him to submit an additional DNA sample.

       The first argument is without merit because Mr. Butterfield can point to no facts in

the record suggesting he cannot pay the $100 fee. This alleged error therefore is not
No. 32329-3-III
State v. Butterfield


manifest and we decline to review it. RAP 2.5(a)(3); State v. Stoddard, 192 Wn. App.

222, 366 P.3d 474 (2016).

       The second argument fares no better. Although it states a reviewable constitutional

claim, it does not have any merit, in large part because there is no factual basis to establish

that anyone was negatively impacted by the classification. State v. Johnson, 194 Wn.

App. 304, --- P.3d --- (2016); State v. Mathers, 193 Wn. App. 913, --- P.3d --- (2016).

       Finally, Mr. Butterfield contends that he should not have to provide an additional

DNA sample. However, the record does not contain any evidence indicating whether he

has done so in the past. Accordingly, there is no basis for reviewing this claim. State v.

Malone, 193 Wn. App. 762, --- P.3d --- (2016).

       The judgment and sentence is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                                                                    j

                                              2